ORDER OF DISMISSAL
The appeal in the above entitled matter having been received and considered by the Acting Chief Justice pursuant to 7 NTC, Section 801, the Court finds:
1. The appellant failed to comply with Rule 6(a) of the Navajo Rules of Appellate Procedure by appellant failing to serve appeal process by personal service or service by certified mail.
2. Plaintiff and defense counsel on behalf of this client, entering a stipulation to grounds for a divorce, stipulation to a divorce and such stipulation acceptance by presiding judge does not require offer of proof to grounds of divorce and a divorce.
3. Distribution of property as ordered shall remain as ordered, however, property not mentioned in the District Court's order is a mere scintilla that would have little or no affect to warrant a trial de novo.
THEREFORE, the entitled appeal for trial de novo is hereby DISMISSED.